            Case 1:14-cv-03138-CCB Document 459 Filed 06/10/20 Page 1 of 5



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

In re: Smith & Nephew                                    *             MDL No. 2775
Birmingham Hip Resurfacing                               *             Master Docket No. 1:17-md-2775
(BHR) Hip Implant Products                               *
Liability Litigation                                     *             Judge Catherine C. Blake
                                                         *
                                                         *             THIS DOCUMENT RELATES
                                                         *             TO ALL ACTIONS

                                                MEMORANDUM

        The plaintiffs move to compel the production of certain documents created for or by Smith

& Nephew’s Metal-on-Metal leadership team (“MoM leadership team”). (ECF 2043). These

documents were inadvertently produced by Smith & Nephew and clawed back on the grounds that

they were protected by attorney-client privilege or the work product doctrine.1 The motion has been

fully briefed and oral argument was heard. For the reasons stated below, it will be denied.

                                                BACKGROUND

        The MoM leadership team was created in early 2013 at the instruction of George Stacey,

then Chief Legal Counsel for Advanced Surgical Devices and Emerging Markets at Smith &

Nephew. (ECF 2057-1, Decl. of Jean Mercer ¶ 6).2 The team included in-house legal counsel.

(Decl. of Mercer ¶ 6; ECF 2057-2, Decl. of Andreas Weymann ¶ 6). The principal purpose of the

MoM leadership team was to provide legal advice to Smith & Nephew regarding metal-on-metal

devices, given the pending litigation against Smith & Nephew and other companies. (Decl. of

Mercer ¶ 7; Decl. of Weymann ¶ 5). The MoM leadership team and their reports conducted

1
  The plaintiffs also request that the court order Smith & Nephew to produce the documents for in camera review.
Smith & Nephew submitted three groups of documents in order to simplify the court’s review (drafts of a presentation
to the MoM leadership team, meeting documents, and copies of a report to the MoM leadership team containing legal
analysis), but did not submit all the clawed back documents. The plaintiffs have not objected to the submission of some
of the documents, and it appears that the motion to compel concerns mainly one document, a PowerPoint presentation
for the MoM leadership team, that was produced to the court. Therefore, to the extent the plaintiffs request in camera
review, that request is denied as moot. Instead, the court treats the motion as a motion to compel production.
2
  The court has previously ruled on a discovery dispute between the parties that involved similar claims of privilege.
(ECF 1582).


                                                             1
          Case 1:14-cv-03138-CCB Document 459 Filed 06/10/20 Page 2 of 5



investigations to supply Smith & Nephew lawyers with the information to provide legal advice.

(Decl. of Mercer ¶ 8; Decl. of Weymann ¶ 7).

       The plaintiffs mainly focus on a draft of a PowerPoint presentation prepared for the MoM

leadership team. The court requested additional information about this draft presentation, several

versions of which were clawed back, and received an ex parte declaration from Tim Bland, a

member of the MoM leadership team. In the declaration, Bland states that he was tasked with

creating a presentation for the lawyers on the leadership team for the purposes of obtaining legal

advice, and worked with a subordinate to prepare the presentation. Smith & Nephew also clawed

back other MoM leadership team documents, including compilations of documents considered by

the MoM leadership team, MoM leadership team meeting minutes, and “a report to the MoM

Leadership Team that reflects analysis prepared by outside legal counsel.” (Opp’n at 7 n.2).

                                            DISCUSSION

       “The attorney-client privilege empowers a client — as the privilege holder — ‘to refuse to

disclose and to prevent any other person from disclosing confidential communications between him

and his attorney.’” In re Search Warrant Issued June 13, 2019, 942 F.3d 159, 173 (4th Cir. 2019),

as amended (Oct. 31, 2019) (citing Black's Law Dictionary 129 (6th ed. 1990)). “[T]he privilege

exists to protect not only the giving of professional advice to those who can act on it but also the

giving of information to the lawyer to enable him to give sound and informed advice.” Upjohn Co.

v. United States, 449 U.S. 383, 390 (1981). But the “privilege only protects disclosure of

communications; it does not protect disclosure of the underlying facts by those who communicated

with the attorney.” Id. at 395. The proponent of the privilege has the burden to demonstrate it

applies. In re Grand Jury Subpoena: Under Seal, 415 F.3d 333, 338–39 (4th Cir. 2005).




                                                   2
           Case 1:14-cv-03138-CCB Document 459 Filed 06/10/20 Page 3 of 5



       “The work-product privilege protects from discovery an attorney’s work done in preparation

for litigation.” In re Grand Jury Subpoena, 870 F.3d 312, 316 (4th Cir. 2017) (internal quotation

marks and citation omitted). Fact work product may still be obtained upon a “showing of both a

substantial need and an inability to secure the substantial equivalent of the materials by alternate

means without undue hardship.” Id. (citation omitted). Opinion work product represents the

thoughts and impressions of the attorney and may only be discovered “in very rare and

extraordinary circumstances.” Id.

       The documents at issue are protected by attorney-client privilege. The MoM leadership

team was created in order to provide legal advice regarding metal-on-metal litigation, including

pending litigation against Smith & Nephew. (Decl. of Mercer ¶ 7). The attorney-client privilege

protects the giving of information to a lawyer for the purpose of obtaining legal advice. The draft

PowerPoint presentations represent the giving of information to the MoM leadership team (which

included lawyers) for the purpose of obtaining legal advice, and therefore are privileged

communications. The privilege also covers other information and documents given to the MoM

team for the purpose of obtaining legal advice, as well as documents such as MoM leadership team

meeting minutes that reflect such communications. Finally, some of the documents at issue contain

legal advice to Smith & Nephew prepared by outside counsel, which would also be protected.

       The documents are also protected by the work-product doctrine. The MoM leadership team

was created at the instruction of Chief Legal Counsel George Stacey, and MoM leadership team

members and their reports performed work at the direction of Smith & Nephew lawyers on the

leadership team. (Decl. of Mercer, ¶¶ 6, 8). Therefore, the draft presentations, meeting minutes,

compilation of documents, and other reports to the team appear to be work product created by or for

lawyers in anticipation of litigation.




                                                   3
            Case 1:14-cv-03138-CCB Document 459 Filed 06/10/20 Page 4 of 5



        The plaintiffs make several arguments as to why the documents are not privileged. First,

they argue that the documents regard business decisions, not legal advice. Although the documents

may reflect “performance of the devices, commercial strategy, [and] education,” (Mot. at 3), as

noted above, attorney-client privilege also protects non-legal information given to attorneys. Here,

non-legal information provided to the MoM leadership team for the purpose of obtaining legal

advice is still protected.

        The plaintiffs also argue that the documents are not privileged because they were not

prepared by attorneys. But attorney-client privilege also protects communications “made by and to

non-attorneys serving as agents of attorneys in internal investigations.” In re Kellogg Brown &

Root, Inc., 756 F.3d 754, 758 (D.C. Cir. 2014). Similarly, the work product doctrine protects work

product completed by and for attorneys. See Koch v. Specialized Care Servs., Inc., 437 F. Supp. 2d

362, 387 n.39 (D. Md. 2005). It appears that non-attorney members of the MoM leadership team

and their direct reports collected information and presented it to the MoM leadership team as agents

of the attorneys and at the direction of the attorneys.

        Third, the plaintiffs argue that some documents were prepared between 2013 and early 2014,

before Smith & Nephew claimed to have learned of the defects in BHR products. But at the time

the MoM leadership team was created in 2013, there was already pending litigation against Smith &

Nephew. (Decl. of Mercer ¶ 7). Further, additional litigation appears to have been anticipated.3

Therefore, the documents appear to have been prepared in preparation for litigation.

        Finally, the plaintiffs argue that the overriding interests lean towards production. But Smith

& Nephew has demonstrated that attorney-client privilege applies, which “affords all

communications between attorney and client absolute and complete protection from disclosure.” In

3
 In a previous memorandum on a similar discovery dispute, the court noted that “in 2012, litigation was both pending
and anticipated against Smith & Nephew related to its [MoM] hip replacement devices.” (ECF 1582, Memorandum at
1).


                                                          4
            Case 1:14-cv-03138-CCB Document 459 Filed 06/10/20 Page 5 of 5



re Allen, 106 F.3d 582, 600 (4th Cir. 1997). And even under the work product doctrine, the

plaintiffs have not shown substantial need and undue hardship (for fact work product) or “rare and

extraordinary circumstances” (for opinion work product). The plaintiffs can still discover the

underlying facts of the communications, even if they cannot discover the communications

themselves. For example, even if the compilation of documents prepared for the MoM leadership

team is protected, Smith & Nephew stated at oral argument that it would not invoke privilege based

on the work of the MoM leadership team as to individual preexisting independently prepared

documents, (see ECF 2080, Oral Argument Transcript at 18:10–22:10), that are otherwise

responsive to the plaintiffs’ discovery requests. And an ex parte declaration from attorney Sarah

Segrest-Jay submitted to the court confirms that information within several slides of the PowerPoint

presentation (which were identified by the court at oral argument) has already been produced to the

plaintiffs.4

                                                   CONCLUSION

         For the reasons stated above, the plaintiffs’ motion (ECF 2043) is denied. A separate order

follows.



   6/10/20
_______________                                                          /S/
                                                                __________________
      Date                                                        Catherine C. Blake
                                                                United States District Judge




4
 The plaintiffs do not contend that the inadvertent disclosure constitutes a waiver of privilege, and the court does not
address that.


                                                            5
